t c memo united_states tax_court mildred i criss et al petitioners v commissioner of internal revenue respondent docket no filed date john m tkacik jr for respondent memorandum opinion chiechi judge these consolidated cases are before us on respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no ‘cases of the following petitioners are consolidated here- with daryl e criss docket no and criss asset management_trust docket no all section references are to the internal_revenue_code continued - respondent’s motion in the case at docket no respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no respondent’s motion in the case at docket no and respondent’s motion to hold petitioner in default in the case at docket no respondent’s motion in the case at docket no we shall refer collectively to those three motions as respondent’s motions at the request of respondent on date the court held a trial in order to enable respondent to present evidence to satisfy the burden of produc-- tion under sec_7491 that respondent maintains respondent has with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of the taxable years and in the notice_of_deficiency notice issued to mildred i criss ms criss in the case at docket no the accuracy-related_penalty under sec_6662 a for each of the taxable years and that respondent determined in the notice issued to daryl e criss mr criss in the case at docket no and the addition_to_tax under sec_665l1 a for the taxable_year that respondent determined in the notice issued to criss asset management_trust continued code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure criss trust in the case at docket no ’ background the record establishes and or the parties do not dispute the following at the time the respective petitions in these cases were filed ms criss mr criss and criss trust listed in those petitions the same address in massillon ohio ms criss filed form_1040 u s individual_income_tax_return return for each of the taxable years and during respondent’s examination of ms criss’ and returns and thereafter ms criss provided no books records or other information to respondent establishing the income reported and the expense deductions claimed in those returns in the notice issued to ms criss respondent determined inter alia that ms criss is liable for each of the taxable when referring in this opinion to criss asset management_trust and criss trust our use of the word trust and any similar words is for convenience only and is not intended to convey any meaning or have any significance for federal tax purposes in the notice issued to criss trust respondent also deter- mined to impose the accuracy-related_penalty under sec_6662 a for each of the taxable years and at the trial respondent indicated that respondent was abandoning pursuing the determinations in the notice issued to criss trust to impose the penalty under sec_6662 for each of the taxable years and in respondent’s brief filed after the trial respondent makes no reference to the addition_to_tax under sec_6651 a for the taxable_year that respondent determined in the notice issued to criss trust - years and for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or substantial_understatement_of_income_tax under sec_6662 b prior to and including the tax years and mr criss ms criss’ son operated a trucking business mr criss filed a return for each of the taxable years and according to the respective schedules c profit or loss from business schedule c included with mr criss’ and returns mr criss received income from his trucking business of dollar_figure for and dollar_figure for in each of mr criss’ and schedules c mr criss indicated that his schedule c trucking business income was reported by or assigned to employer identification no ein which was the ein for criss family limited_partnership criss partner- ship during respondent’s examination of mr criss’ and returns and thereafter mr criss provided no books records or other information to respondent establishing the income reported and the expense deductions claimed in those returns in the notice that respondent issued to mr criss respondent deter- when referring in this opinion to criss family limited_partnership and criss partnership our use of the word partner- ship and any similar words is for convenience only and is not intended to convey any meaning for federal tax purposes - - mined inter alia that mr criss is liable for each of the taxable years and for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or substantial_understatement_of_income_tax under sec_6662 b criss trust filed form_1041 u s income_tax return for estates and trusts trust return for each of the taxable years and in schedule_k-1 beneficiary’s share of income deductions credits etc form_1041 schedule_k-1 that criss trust included with each of its and trust returns criss trust indicated that mr criss was a beneficiary anda fiduciary of criss trust in a separate form_1041 schedule_k-1 that criss trust included with each of its and trust returns criss trust indicated that ms criss was a beneficiary of criss trust in each of its and trust returns criss trust deducted depreciation with respect to ms criss’ personal resi- dence that she had transferred to criss trust at a time that is not disclosed by the record criss trust also deducted other_amounts in its and trust returns for personal expenses of ms criss and or mr criss during respondent’s examination of criss trust’s and trust returns and thereafter no books records or other information was provided to respondent establishing the -- - jurisdiction under the laws of which criss trust was purportedly organized the person who is authorized to act on behalf of criss trust and that criss trust was at all relevant times a_trust cognizable for federal tax purposes nor did criss trust at any time provide any books records or other information to respondent establishing the income reported and the expense deductions claimed in criss trust’s and trust returns in the notice issued to criss trust respondent determined inter alia that criss trust is liable for each of the taxable years and for the accuracy-related_penalty under sec_6662 and for the taxable_year for the addition_to_tax under sec_6651 criss partnership filed form_1065 u s partnership return of income partnership return for each of the taxable years and each of criss partnership’s and part-- nership returns reported that criss partnership’s principal business was a trucking activity in schedule_k-1 partner’s share of income credits deductions etc that criss partner- ship included with each of its and partnership returns criss partnership indicated that mr criss was a 12-percent general_partner and ms criss was an 88-percent limited_partner of criss partnership the income that criss partnership reported in its and partnership returns was generated from assets owned solely by mr criss - during respondent’s examination of criss partnership’s and partnership returns and thereafter no books records or other information was provided to respondent establishing inter alia that criss partnership was a partnership cognizable for federal tax purposes and that ms criss owned a capital interest in criss partnership during and nor did criss partnership at any time provide any books records or other information to respondent establishing the income reported and the expense deductions claimed in those returns and the assets if any that had been transferred to criss partnership james binge mr binge was the return preparer for each of ms criss’ and returns each of mr criss’ and returns each of criss trust’s and trust returns and each of criss partnership’s and partnership re- turns respondent has identified mr binge as an individual involved with purported trusts used for tax_avoidance purposes on date respondent filed separate motions to compel answers to interrogatories and to compel production of documents in each of the cases at docket nos and oo on date the court granted each of those motions neither ms criss nor mr criss answered respondent’s interrogatories or produced the documents requested by respon- dent as ordered by the court on date on date ms criss in the case at docket no - - filed a motion to dismiss that case which the court denied on date on date ms criss in the case at docket no filed a motion for entry of judgment in favor of petitioner in that case which the court denied on date on date ms criss in the case at docket no filed a motion to continue the trial in that case which the court denied on date on date mr criss in the case at docket no filed a motion for entry of judgment in favor of peti- tioner in that case which the court denied on date on date mr criss in the case at docket no filed a motion to continue the trial in that case which the court denied on date on date these cases were called from the court’s trial calendar at the court’s trial session in cleveland ohio cleveland trial session at that calendar call there was no appearance by or on behalf of ms criss mr criss and criss trust at that time respondent orally moved to dismiss each of these cases for failure to prosecute and respondent requested and the court held a trial because according to respondent respondent has the burden of production pursuant to sec_7491 with respect to the respective penalties under sec_6662 for and that respondent determined against ms criss and against mr criss and with respect to the addition to --- - tax under sec_6651 for that respondent determined against criss trust at the trial in these cases on date there was no appearance by or on behalf of ms criss mr criss or criss trust on date respondent filed a written motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no a written motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in the case at docket no and a written motion to hold petitioner in default in the case at docket no on date the court sua sponte issued an order date show cause order directing each party in the case at docket no in which criss asset management_trust is named as petitioner to show cause in writing why the court has jurisdiction over this case including the identity of any purported fiduciary of petitioner and a detailed analysis of why such purported fiduciary has the capacity to litigate in the court on behalf of petitioner on date respondent filed a written response to the date show cause order in which respondent con- tended inter alia that ‘however in the brief that respondent filed after the trial respondent makes no mention of respondent’s determination that criss trust is liable for the addition_to_tax under sec_6651 see supra note -- - criss asset management_trust failed to estab- lish that a trustee if authorized acted on its behalf when the purported petition was filed with the court on date criss asset management_trust failed to file a proper petition with this court in that the petition was not brought by and with the full descriptive name of the fiduciary entitled to institute a case on its behalf since the petition in this case was not brought by a party with proper capacity as required by the tax_court rules_of_practice and procedure the court lacks jurisdiction in the above-entitled case at docket no on date criss trust filed a response to the date show cause order criss trust’s response to the date show cause order which was signed by terrence a bentivegna mr bentivegna who identified himself in that response as trustee that response asserted that petitioner does not believe that this court has jurisdiction in support of that position criss trust’s response to the date show cause order set forth statements and contentions that the court finds to be frivolous and or groundless ’ ‘criss trust’s response to the date show cause order stated in pertinent part petitioner petitioned this court after having received false and misleading information from the respondent and attorneys david wise and his asso- ciate carol jackson the respondent has failed to properly assess any taxes in accordance with their required administrative procedures and yet ad- vised the petitioner that the only method of dis- agreeing with the purported tax_liability was to petition this court this courts’ sic order states petitioner purports to be a_trust petitioner is a_trust and the respondent has never been able to prove otherwise nor does the respondent have the right or ability to set_aside a contract petitioner does not want this false tax claim to be litigated in court and has petitioned this court to have this case removed from the docket as having been petitioned in error due to the errone- ous instructions given by the respondent wherefore it is prayed that this court dismiss this case at petitioner’s re- guest as the original petition was issued in error due to false directions given to petitioner by respondent petitioner believes that he has the right to correct his mistake and withdraw the original petition this court and the respondent recognize the peti- tioner as a_trust and cease attempting to set_aside a contract in direct opposition to the con- stitution of the united_states of america this court sanction the respondent for using this continued -- on date petitioner in each of the cases at docket nos and filed a response to respondent’s motion in each such case to dismiss for lack of prosecution and to impose sanctions under sec_6673 on date criss trust filed a response to respondent’s motion to hold petitioner in default in the case of docket no each of those respective responses contained arguments and contentions that the court found in an order dated date date order to be frivolous and or groundless in the date order that the court issued in each of these cases the court reminded each petitioner about sec_6673 the court’s respective date orders in continued court for illegal purposes respondent has no legal tax claim as petitioner has noted to respon- dent and this court on numerous occasions with- out a legal claim respondent fraudulently in- structed petitioner to use this court to legiti- mize his illegal attempt to deprive petitioner of his assets this court instruct the respondent to cease now and forever harassment of petitioner sec_6673 states sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for de- continued - - the cases at docket nos and were not the first occasions on which the court reminded ms criss and criss trust about sec_6673 discussion criss trust on date the court sua sponte issued the decem-- ber show cause order regarding the court’s jurisdiction over the case at docket no rule provides in pertinent part a petitioner deficiency or liability continued lay etc ---whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure on date the court issued a separate order in each of the cases at docket nos and with respect to the motion filed by each petitioner to compel answers to interrogatories in each of those two orders dated date the court found that each such motion including attach- ments thereto contained contentions statements and or argu- ments that the court found to be groundless and or frivolous and the court reminded petitioner in each of those cases about sec_6673 actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person’s authority is derived the record does not establish where criss trust was orga- nized the petition in the case at docket no listed an address for criss trust in massillon ohio ’ which is also the service address used by the court in that case assuming arguendo that criss trust were a_trust organized under the laws of the state of ohio the administration of which is subject_to the laws of that state under ohio law see rule c a trustee generally is the proper party authorized to act on behalf of a_trust 976_f2d_279 6th cir saxton v seiberling ohio st n e the ohio address listed in the petition in the case at docket no is the same address listed by petitioners in the respective cases at docket nos and see ohio r civ p a in the case at docket no criss trust has the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden criss trust must provide evidence establishing who has the authority to act on its behalf in the proceeding at docket no see natl comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 on the instant record we find that criss trust has failed to establish who has the authority to act on its behalf in the ohio r civ p a provides in pertinent part rule parties plaintiff and defendant capacity a real party in interest every action shall be prosecuted in the name of the real party in interest an executor administrator guardian bailee trustee of an express trust a party with whom or in whose name a contract has been made for the benefit of another or a party authorized by statute may sue in his name as such representative without joining with him the party for whose benefit the action is brought empha- sis added -- - proceeding at docket no we further find on that record that the case at docket no was not brought by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of criss trust as required by rule a on the record before us we conclude that we do not have juris-- diction over the case at docket no accordingly we shall dismiss that case for lack of jurisdiction ’ ms criss and mr criss neither ms criss nor any authorized representative of ms criss appeared at the court’s cleveland trial session on date at the call of these consolidated cases from the court’s trial calendar neither mr criss nor any authorized representative of mr criss appeared at that calendar call at the trial held by the court in the case at docket no neither ms criss nor any authorized representative of ms criss appeared at the trial held by the court in the case at docket no neither mr criss nor any authorized representative of mr criss appeared the respective written responses by ms criss and mr criss to respondent’s respective motions to dismiss for lack of prose- cution and to impose sanctions under sec_6673 in the cases pincitebecause we shall dismiss the case at docket no for lack of jurisdiction we shall deny respondent’s written motion filed on date to hold criss trust in default in that case - docket nos and do not contain any valid reason why those cases should not be dismissed for lack of prosecution those respective responses contained contentions and arguments that the court found in the court’s date order to be frivolous and or groundless sec_7491 provides in pertinent part sec_7491 burden of proof’ c penalties --notwithstanding any other provi- sion of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 d a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 a for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would -- - do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum-- stances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accoun- tant’s error 70_tc_158 on the record before us we find that respondent has satis-- fied the burden of production that respondent maintains respon- dent has with respect to the respective accuracy-related penal- ties under sec_6662 that respondent determined to impose on ms criss and on mr criss for the taxable years and dollar_figure based on our examination of the entire record before us we shall grant respondent’s motion in each of the cases at docket nos and in that we shall dismiss each of those cases for failure by petitioner in each such case to prosecute such case and we shall enter a decision in each of those cases sustaining the determinations that respondent made in the notice to which each such case pertains in respondent’s motions in the cases at docket nos and respondent also asks the court to impose a penalty under sec_6673 on petitioner in each of those cases as grounds therefor respondent contends that each of those petitioners instituted proceedings in the court primarily for delay advanced frivolous and groundless positions in such proceedings and unreasonably failed to pursue administrative remedies we are not deciding in the cases at docket nos and whether the commissioner of internal revenue has the burden of production in cases subject_to sec_7491 when a taxpayer fails to appear for trial - - on the record before us we find that ms criss instituted the proceedings in the case at docket no primarily for delay we also find on that record that ms criss’ position in the case at docket no was frivolous and or groundless on the record before us we shall impose a penalty on ms criss pursuant to sec_6673 in the amount of dollar_figure on the record before us we find that mr criss instituted the proceedings in the case at docket no primarily for delay we also find on that record that mr criss’ position in the case at docket no was frivolous and or groundless on the record before us we shall impose a penalty on mr criss pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order of dis- missal for lack of jurisdiction and denying respondent’s motion will be entered in the case at docket no and an appropriate order granting respondent’s motion and decision will be entered in each of the cases at docket nos and sustaining respondent’s determinations and imposing a pen- alty under sec_6673 in each of those two cases
